Tbe following opinion was filed December 5, 1911:
Winslow, C. J.
In tbis case tbe defendant’s motion to set aside tbe verdict and for a new trial was based on a number of different grounds, but tbe record shows that it was granted on one ground only, namely, for tbe reason that it was perverse.
A perverse verdict is one rendered in disregard of tbe law as given to tbe jury by tbe court. 2 Bouv. Law Dict. (Rawle’s Rev.) 663; Black, Law Dict. (2d ed.) 896.
In tbe present case we are not informed as to wbat propo*91sitions of law were given to the jury by the court. The bill of exceptions does not contain the charge of the conrt or any part of it. Not knowing what the instructions given by the court were, it is manifestly impossible for us to say that the trial court was in error when it decided that the jury disregarded its instructions. As error must affirmatively appear before we can reverse the order, it must necessarily be affirmed.
By the Gourt. — Order affirmed.
A motion for a rehearing was denied January 30, 1912.